UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2088


RONALD BRUNSON,

                      Plaintiff – Appellant,

          v.

FEDERAL BUREAU OF INVESTIGATION,

                      Defendant - Appellee.



                            No. 11-2097


RONALD BRUNSON,

                      Plaintiff – Appellant,

          v.

UNITED STATES DISTRICT COURT, District of South Carolina;
CENTRAL    INTELLIGENCE    AGENCY;   FEDERAL    BUREAU   OF
INVESTIGATION; STEVE PATTERSON, Intercity Broadcasting;
NAACP, National Association Advancement Colored People;
STATE EXECUTIVE DIRECTOR, NAACP; PRESIDENT RUBY JOHNSON,

                      Defendants - Appellees.




Appeals from the United States District Court for the District
of South Carolina, at Columbia. Paige Jones Gossett, Magistrate
Judge. (3:11-cv-02132-JFA; 3:11-cv-02313-JFA)


Submitted:   January 31, 2012             Decided:   February 2, 2012
Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Brunson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             In these consolidated cases, Ronald Brunson seeks to

appeal    the    magistrate    judge’s          reports   recommending      that    the

district court, dismiss Brunson’s complaints.                       This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain    interlocutory          and   collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                           The orders

Brunson seeks to appeal are neither final orders nor are they

appealable interlocutory or collateral orders.                      Accordingly, we

dismiss the appeals for lack of jurisdiction.                      We dispense with

oral     argument    because       the    facts    and    legal    contentions      are

adequately       presented    in    the    materials      before    the   court     and

argument would not aid the decisional process.



                                                                           DISMISSED




                                            3